DETAILED ACTION
The present Office Action is responsive to the Amendment received on May 3, 2021.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Preliminary Remark
	Claims 2, 6, 7, 12, and 13 are canceled.
Claim Rejections - 35 USC § 112
The rejection of claims 12 and 13 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter, made in the Office Action mailed on April 19, 2021 is withdrawn in view of the Amendment received on May 3, 2021, canceling the rejected claims.
Double Patenting
The provisional rejection of claims 1, 3-5, 7-8, 12, and 13 on the ground of nonstatutory double patenting as being unpatentable over claim 1 and 5-16 of co-pending Application No. 15/491,184, made in the Office Action mailed on April 19, 2021 is withdrawn in view of the Terminal Disclaimer filed with the Amendment received on May 3, 2021.

Re: Patent Eligibility under 101
	The invention as presently claimed satisfy the patent eligibility requirement under 35 U.S.C. 101, as discussed below when analyzed in accordance with the guidance provided on MEP 2106:
	Patent eligibility of a claimed subject matter is analyzed based on the guidance set forth in MPEP 2106 and represented in the PEG flow-chart having Step 1, Step 2A, prong-1 and prong-2; and step 2B analysis.
	In Alice (573 U.S. at 217, 110 USPQ2d at 1981), the court stated that, “in applying the 101 exception, we must distinguish between patents that claim the ‘buildin[g] block[s] of human ingenuity and those that integrate the building blocks into something more” (quoting Mayo 566, U.S. at 89, 110 USPQ2d at 1971).
	And while “simply implementing a mathematical principle on a physical machine, namely a computer, was not a patentable application of that principle” (Gottschalk v. Benson, citation committed), the court, “has also emphasized that an invention is not considered to be ineligible for patenting simply because it involves a judicial exception” either (Alice Corp, 573, U.S. at 217, 110 USPQ2d at 1980-81, citing Diamond v. Diehr, 450 U.S. 175, 187, 209 USPQ 1, 8 (1981)).
	Presently, the claims do involve judicial exception in its involvement of, “performing a regression analysis” of data generated from, “time-varying pattern” involving various recited parameters (e.g., optical property initial value, maximum value, time required to reach half of the optical property maximum value, etc., see 
	The claim is recited as a method for quantifying a biomarker being analyzed, which is a practical application.  The claimed method also actively require that an enzyme-substrate reaction first be performed and actively measuring the optical signals generated via specific process called, “photo-oxidation induced amplification process”, wherein the signals produced therefrom are analyzed based on regression analysis. 
	While a regression analysis is performed, as stated above, the application of regression analysis of the optical signals is realized in the practical application of quantification of the biomarkers present in the sample, that is to say, the claimed method as a whole satisfies the Step 2A-prong-2 analysis in that the additional elements recited together integrate the application of mathematical analysis into a practical application (“integration of an abstract idea … practical application may be eligible for patent protection”, MPEP 2106(I))
	For these reasons, the claims satisfy the requirements under 35 U.S.C. 101.

Inquiries

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Young J. Kim whose telephone number is (571) 272-0785.  The Examiner is on flex-time schedule and can best be reached from 7:00 a.m. to 5:30 p.m (M-Th)  The Examiner is off every Friday, but under some situations 
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Gary Benzion, can be reached at (571) 272-0782.  
Papers related to this application may be submitted to Art Unit 1637 by facsimile transmission. The faxing of such papers must conform with the notice published in the Official Gazette, 1156 OG 61 (November 16, 1993) and 1157 OG 94 (December 28, 1993) (see 37 CFR 1.6(d)).  NOTE:  If applicant does submit a paper by FAX, the original copy should be retained by applicant or applicant’s representative.  NO DUPLICATE COPIES SHOULD BE SUBMITTED, so as to avoid the processing of duplicate papers in the Office.  All official documents must be sent to the Official Tech Center Fax number: (571) 273-8300.  Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist whose telephone number is (571) 272-1600.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the 
/YOUNG J KIM/Primary Examiner
Art Unit 1637                                                                                                                                                                                                        May 11, 2021
/YJK/